Citation Nr: 9930451	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Oakland, California.

A review of the evidence of record discloses that by rating 
decision dated in June 1998, the schedular evaluation for the 
residuals of a right foot injury was increased from 
10 percent to 20 percent disabling, effective May 13, 1996.  
The veteran has not expressed disagreement with this 
decision.  

The record reflects that in addition to the veteran's PTSD 
and the residuals of the right foot injury, service 
connection is in effect for bilateral hearing loss, rated as 
noncompensably disabling.  The combined disability evaluation 
of 60 percent has been in effect since March 17, 1995.  

In light of the action taken below, granting a 100 percent 
evaluation for PTSD, the claim for a total disability rating 
based on individual unemployability is rendered moot.  
VAOPGCPREC 6-99 (1999).  


REMAND

A review of the record shows that by rating decision dated in 
September 1992, the 10 percent evaluation then in effect for 
the veteran's PTSD was increased to 30 percent disabling, 
effective March 1, 1992. 

The medical evidence of record includes the report of a VA 
psychiatric examination accorded the veteran in June 1996.  
The veteran stated that he finished high school and went to 
college for four years and obtained a Bachelor of Arts degree 
in Accounting.  He was never married and had no children.  He 
reported that he worked as a carpenter, a cabinet maker and 
an accountant.  He stated his last job was working for a 
credit union, but he had not worked since 1989.  Currently, 
he lived in a house with his girlfriend and two children.  

On examination he was described as casually dressed.  He was 
cooperative.  Mood was depressed and affect was blunted.  
Speech was spontaneous.  Rate, volume and tone were normal.  
Thought process was goal-directed.  There was no loosening of 
association or flight of idea.  He denied hallucinations and 
was not delusional.  He denied suicidal ideation, but 
reported that he had attempted suicide in the past.  He 
reported having intrusive thoughts about his experiences in 
Vietnam.  Insight and judgment were fair.  He was properly 
oriented.  Both short- and long-term memory were intact.  

The Axis I diagnoses were:  PTSD; and severe, recurrent major 
depression.  Psychological stressors were described as 
severe.  The current Global Assessment of Functioning score 
was given at 45.  It was stated the highest Global Assessment 
of Functioning score was unknown.  

A social and industrial survey was conducted for VA purposes 
in August 1997.  It was reported that after service the 
veteran and a friend built and sold saunas.  After a while, 
they split up.  Following that, he went to work for a company 
rebuilding cabinets.  While working for that company he began 
to experience headaches and lost his vision.  It was 
determined that he had a brain tumor that was surgically 
removed (a review of the record shows that he underwent a 
right frontal craniotomy in 1980).  Since that time, he had 
had 40 to 50 jobs.  He enjoyed carpentry and tile setting the 
most, but was unable to compete due to slowness in his  
productivity.  He had not worked since his last employment as 
a teller in a credit union in 1989.  His current income was 
based on Social Security disability and his VA compensation. 

He stated that he had flashbacks on the average of one a 
week.  He reported nightmares 2 to 3 nights a week.  He 
indicated that helicopter noise was a triggering impact on 
his flashbacks, and he complained that there were frequent 
helicopter fly overs in the area where he lived.  He was 
currently living with a lady friend, but slept on the couch 
so he would not disturb her when he was restless at night.  
He described their relationship as argumentative with 
frequent fights which he attributed to his temper and 
difficulty tolerating close relationships.  He reported one 
suicide attempt in 1988 when he attempted to hang himself.  
He stated that he thought about this incident frequently, but 
had no intent to carry out such a plan at the present time.  

The social worker stated that the veteran appeared to be of 
average to above-average intelligence, but showed residuals 
of the brain tumor in his slow speech and thought patterns.  
The social worker added that the veteran had "severe" 
residuals of PTSD.  Notation was made that the veteran 
appeared to have been able to maintain employment until after 
his surgery for his brain tumor at which time his employment 
history deteriorated.  It was the individual's opinion the 
veteran was not currently employable and that his "PTSD 
contributes to his current situation, however, his brain 
tumor is likely the major factor contributing to his 
unemployability."

The veteran was accorded a psychiatric examination for rating 
purposes by the VA in August 1997.  The claims file was not 
available for review.  The veteran stated that he was taking 
Sertraline two tablets daily and one tablet of Ambien at 
night for sleep.  He found that the Sertraline was helpful in 
regard to controlling his anger, while the Ambien helped with 
his sleep.  He apparently had some impotence secondary to the 
Sertraline and switched to another medication by the name of 
which he could not recall.  He denied that he had ever been 
psychiatrically hospitalized.  

He was currently living with a girlfriend.  He had never 
married, had no children of his own, but the girlfriend had 
two teenagers who were living with them.  He had been with 
her for about a year and he stated that he contributed money 
for food.  He last worked in 1989 for a Federal Credit Union.  
It was reported he was fired and/or laid off after extra 
money was discovered in his account.  He related that he was 
not, however, accused of embezzlement.  He reported a history 
of multiple short-term jobs.  He indicated that no one would 
keep him long enough because he was either too slow, too big 
or too outspoken.  He thought he had had about 45 jobs over 
seven years in the 1980's.  He indicated he was in a 
State-sponsored vocational rehabilitation program in 1983, 
but was not able to recall in what area he was trained.  He 
did not feel that he could work because he was not willing to 
put up with people who told him what to do.  

He spent his time reading and doing crossword puzzles, as 
well as cleaning the house and washing dishes.  He enjoyed 
watching television and went for walks.  He did not belong to 
any clubs and was not involved in any church activities.  He 
had no friends in the Sacramento area and stated that he had 
been living in the region for only about 15 months.  

He expressed numerous complaints, such as nightmares, 
depression, social isolation, and a loss of interest in 
things.  

On examination he was described as appropriately dressed and 
well groomed.  He demonstrated no unusual kinetic behavior, 
although there was somewhat poor eye contact.  Mood was 
lethargic and affect appeared at times to be drowsy.  On one 
occasion he appeared to nod off, but he denied that he had 
used drugs.  He occasionally smiled and was relatively 
engaging.  He appeared to have fair object relations.  He 
gave no evidence of psychotic symptomatology.  Speech was 
soft.  He had one-,  two-plus speech lag.  Thought processes 
were coherent, although at times he was tangential in his 
responses.  He was not particularly spontaneous in his own 
thoughts.  Thought content was without evidence of psychotic 
thinking of first rank symptoms.  Although he had passive 
suicidal thoughts, these did not appear to be eminent and he 
had no current plan.  He was properly oriented and showed no 
evidence of gross cognitive deficit.  

It was noted that he continued to have some symptoms of PTSD, 
including intermittent nightmares related to combat, some 
avoidant behavior, and intermittent intrusive thoughts.  It 
was stated he also had symptoms of dysthymia which appeared 
to be separate and distinct from his PTSD.  It was noted the 
latter might be exacerbated and/or associated to some degree 
with his sleep apnea and that the symptoms of both 
overlapped.  The veteran's predominant problems did not 
appear to take the form of PTSD at the present time.  The 
examiner added that the veteran was not felt to be 
unemployable solely as the consequence of his PTSD.  

The Axis I diagnoses were:  Dysthymic disorder, late onset; 
PTSD; cannabis abuse, episodic.  The Axis II diagnosis was 
personality disorder, not otherwise specified, with 
oppositional passive-aggressive features. 

The current Global Assessment of Functioning score was 
estimated to be 60 with some difficulty in social and 
occupational functioning on the basis of PTSD.  It was state 
the veteran was more impaired by virtue of his dysthymia and 
his sleep apnea.  The PTSD and dysthymia "are most likely 
permanent and irreversible, although he may experience 
episodes of relative remission if he remains in continuous 
treatment.  Neither condition or both combined preclude his 
ability to engage in employment."  

Of record are reports of private medical treatment and 
evaluation accorded the veteran over the years, including the 
report of a psychological evaluation conducted by a clinical 
psychologist in Sacramento, California, in December 1997.  
Reference was made to a previous evaluation done in 
September 1992 by another psychologist.  It was indicated at 
that time the veteran's affect and mood were depressed.  The 
veteran felt hopeless and helpless at that time and exhibited 
poor judgment.  The tested diagnosis was again a brain 
syndrome.  

The veteran was accorded additional testing at the present 
time and notation was made that he was some 45 minutes late 
because he had difficulty understanding directions in getting 
to the office.  It was indicated that he sustained a brain 
tumor in 1981 and was hospitalized for a number of months.  
The left side was totally paralyzed, so it took him a long 
time to refine various functions.  He felt it took him about 
three years for the VA to get his medications correct.  

It was indicated that he was continuing to suffer from PTSD 
and was continuing therapy for his condition.  He was 
described as "very, very depressed...."   He also had low 
self-esteem and set very low goals for himself.  His sleeping 
pattern was very distorted as was his appetite.  In addition, 
he had sleep apnea.  All these factors slowed him down 
considerably in terms of response time and motor activity and 
caused people around him to be impatient with him.  He had a 
very poor understanding of normal social interaction and his 
consequences, although that was described as improving from 
the level at which he was operating at the time of the 1992 
evaluation.  

As for organic brain dysfunction, the veteran's psychomotor 
coordination was described as considerably more adequate than 
it was in 1992, but still fell short of demonstrating full 
competency.  He was able to shift mental sets and he could 
handle some types of tasks involving part/whole relationships 
in a relatively adequate manner, but was blocked in other 
areas.  Also, there appeared to be a mild aphasia in the 
picture.  All things taken together, it was indicated that 
the veteran continued to have residuals from his organic 
brain operation for a tumor.  He was making recovery, 
although the process was described as very slow.  

The psychologist stated that the veteran was somewhat better 
able to relate in the interview situation with near 
appropriate affect.  He was currently functioning at a 
low-average level of intelligence, but somewhat better than 
the time of the evaluation in 1992.  However, there continued 
to be difficulty with his functioning.  Because of the 
organic brain dysfunction, the veteran had a slow response 
time and slow motor activity.  This behavior also played a 
part in reducing his level of intellectual functioning.  The 
general finding was that he would be incapable of entering 
the labor market, and that he was unable to understand even 
simple work instructions and would be unable to respond to 
changing conditions as they emerged.  Also, it was stated his 
motor retardation would simply make him unacceptable in most 
employment situations.  

Also of record are reports of VA outpatient treatment and 
evaluation of the veteran on periodic occasions between 1996 
and 1999.  At the time of a July 1999 visit, the veteran 
indicated he was doing all right, but he noted more 
irritability since he failed to get a prescription filled.  
The veteran was reported as continuing to have frequent 
nightmares, intrusive thoughts, depression, and withdrawal.  
He was somewhat slowed in speech but was sociable.  A review 
of the records demonstrated the severity of his illness.  The 
psychiatrist did not see any way the veteran could maintain 
the adjustment he had worked to attain if he had to be 
employed.  The psychiatrist added that he did not see how the 
veteran could maintain employment on a successful basis.  The 
veteran was to return in three months and was to call as 
necessary.  

The veteran gave testimony at a hearing before the 
undersigned at the Oakland RO in July 1999.  He indicated 
that he was receiving treatment and evaluation at the Mather 
Clinic in Sacramento at least once or twice a week.  He 
indicated that his principal treating psychiatrist there 
informed him that in the psychiatrist's opinion, that veteran 
was unemployable by reason of his PTSD symptoms.  

Received in August 1999 was an August 1999 statement from the 
veteran's treating psychiatrist at the Sacramento Mental 
Health Clinic in Mather, California.  It was stated the 
veteran had been receiving treatment for his PTSD at that 
facility since 1996.  The veteran had had intensive therapy 
on both a group and individual basis, and had also received 
pharmaceutical help.  By virtue of these, he had "attained a 
tenuous adaptation" to his chronic PTSD symptoms, including 
nightmares, intrusive thoughts, severe sleep disturbance, 
social isolation/withdrawal, impaired interpersonal 
relationships (even with family) emotional dulling, and 
depression.  The psychiatrist stated that the veteran 
"remains very fragile and unable to tolerate even mild 
stressors.  It is my opinion that he is completely unable to 
attain/maintain employment."  

In the instant case the record contains conflicting medical 
opinions as to the effect of the veteran's PTSD on his 
ability to maintain employment.  One examiner has concluded 
that PTSD was not a major part of the veteran's disability 
picture, while more recently, an examiner essentially 
concluded that that the veteran's PTSD rendered him 
unemployable.  However, the later opinion did not take into 
account non-service connected disabilities, including the 
residuals of a brain tumor, which had previously been found 
to be principally responsible for the veteran's disability 
and inability to maintain employment.  It also does not 
appear that all of the veteran's recent treatment records are 
part of the claims folder.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
psychiatric treatment he has received 
since 1996.  The RO should then take all 
necessary steps to obtain those records, 
including records of the veteran's 
treatment at the VA Sacramento Mental 
Health Clinic and all records pertaining 
to any determinations of disability made 
by the Social Security Administration.  
Any records so obtained should be 
associated with the claims folder.

2.  The RO should then afford the veteran 
an appropriate psychiatric examination in 
order to determine the current severity 
of the service connected PTSD, and its 
impact on his ability to maintain gainful 
employment.  The examiner should report 
all symptoms attributable to PTSD, as 
opposed to other non-service connected 
disabilities.  The examiner should 
specifically comment upon whether PTSD 
results in occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; Occupational and 
social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

If the examiner is unable to distinguish 
the symptoms of PTSD from co-existing 
non-service connected conditions, that 
fact should be reported.  The examiner 
should also render an opinion as to the 
impact of the veteran's PTSD on his 
ability to maintain employment, and 
specifically report whether the PTSD 
precludes gainful employment.  The 
examiner should provide a rationale for 
any opinions rendered.  

3.  The RO should then review the claims 
folder and ensure that all of the 
requested development has been completed 
in full, and that all findings and 
opinions requested on the examination 
have been reported.  Thereafter, the RO 
should readjudicate the veteran's claim 
and, if the benefit sought remains 
denied, furnish the veteran and his 
representative with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that the examination 
requested in this remand is necessary to evaluate his claim.  
His failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



